Citation Nr: 1014083	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-09 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for service-connected fractured right ankle with 
degenerative joint disease.

2.  Entitlement to an increased evaluation in excess of 10 
percent for service-connected degenerative disc disease of 
the lumbosacral spine at L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1966 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

Because less than the maximum available benefit for a 
schedular rating was awarded the aforementioned issues are 
properly before the Board.  See Fenderson v. West, 12 Vet. 
App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's right ankle degenerative arthritis is 
manifested by marked limitation of motion with constant pain, 
stiffness, and daily flare-ups; there is no evidence of 
ankylosis.

2.  The Veteran's service-connected degenerative disc disease 
of the lumbosacral spine at L5-S1 is manifested by forward 
flexion of 70 degrees, extension limited to 30 degrees, 
bilateral flexion to 30 degrees, and bilateral rotation 
limited to 30 degrees.  The competent medical evidence does 
not show that the Veteran's service-connected degenerative 
disc disease of the lumbosacral spine at L5-S1, is manifested 
by forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees; nor ankylosis of 
the spine and is not manifested by incapacitating episodes as 
defined by VA regulations.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 20 
percent for fractured right ankle with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2009).

2.  The criteria for an increased rating in excess of 10 
percent for degenerative disc disease of the lumbosacral 
spine at L5-S1, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in November 2004 and March 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
The letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The March 2006 letter 
provided this notice to the Veteran.  

The Board observes that the November 2004 letter was sent to 
the Veteran prior to the June 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the March 2006 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2009), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a January 2007 statement of the 
case was provided to the Veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment, VA treatment records, 
private treatment records and VA examination reports are 
associated with the claims folder.  

The Veteran was afforded compensation and pension (C&P) 
examinations in accordance with his claims in May 2005.  
38 C.F.R. § 3.326(a) (2009).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examination obtained in this case is 
more than adequate, as it considers all of the pertinent 
evidence of record, and provides a complete rationale for 
evaluations provided.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4) (2009).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the Veteran's service- connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  

I.  Right Ankle

The Board notes that the Veteran's right ankle is currently 
rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5270 to 5272 (2009).  According to Diagnostic Code 
5271, a 10 percent disability rating is for application when 
there is moderate limitation of motion of the ankle.  A 
maximum 20 percent disability rating is for application when 
there is marked limitation of motion of the ankle.  The Board 
notes, additionally, that Diagnostic Codes 5270, 5272, 5273 
and 5274 apply to the ankle.  Diagnostic Codes 5270 and 5272 
apply when there is evidence of ankylosis of the ankle, 
subastragalar or tarsal joint.  Diagnostic Codes 5273 and 
5274 apply when there is os calcis, astragalus, malunion or 
an astragalectomy.  As the competent medical evidence of 
record fails to demonstrate ankylosis, os calcis, astragalus, 
malunion or an astragalectomy, further discussion of these 
diagnostic codes is unnecessary.

As noted above the Veteran was afforded a VA examination in 
May 2005.  The May 2005 examination report reflects that the 
Veteran suffers from stiffness, pain and feelings that his 
ankle will give way on a daily basis, mostly during periods 
of weight bearing.  While the Veteran does not experience 
locking, fatigue, dislocation, or subluxation, his ankle does 
limit his ability to do household chores and exercise.  The 
Veteran does not have to use a brace, corrective shoes, a 
cane, or any other assistive devices.  Upon examination, the 
Veteran's right ankle demonstrated dorsiflexion of 7 degrees 
and plantar flexion of 30 degrees without pain.  During 
flare-ups the Veteran noted that his range of motion will be 
decreased by half.  The examination report further noted that 
the Veteran showed mild tenderness to palpation around the 
medial and anterior joint line with no pain laterally, but 
with mild effusion within the ankle.  Additionally it was 
noted that the Veteran has bony palpable osteophytes 
throughout the mediolateral and anterior joint lines.  X-rays 
taken in conjunction with the examination reveal severe 
degenerative joint disease within the right ankle mortise 
both mediolaterally and along the tibiotalar articulation 
with the talus in slight valgus alignment.

No additional limitation of motion was identified or 
predicted as a result of pain, incoordination, fatigue, or 
weakness, by any of the VA examiners.  See 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202 
(1995) (in rating musculoskeletal disabilities, VA must 
consider whether these cases present evidence that would 
support a higher rating on the basis of functional limitation 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint).

Under the above circumstances, the Board finds that the 
Veteran's fractured right ankle with degenerative joint 
disease, under Diagnostic Code 5271, is entitled to no more 
than the 20 percent disability rating for marked limitation 
of ankle motion.  In this regard, the May 2005 VA examination 
report indicates that the Veteran has severe degenerative 
joint disease with severely limited range of motion.  While 
no additional limitation of motion was identified or 
predicted as a result of pain, incoordination, fatigue, or 
weakness, by any of the VA examiners, the Board notes the 
Veteran's statements that he experiences stiffness and pain 
daily.  However, even when taking into consideration any 
possible additional limitation of motion based on pain, a 
rating in excess of 20 percent is not warranted as the 
Veteran is currently rated at the highest percentage for 
limitation of motion of the ankle.  The provisions of 38 
C.F.R. § 4.40 do not apply when a Veteran is already rated at 
the maximum rating for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the Veteran's 
increased rating claim for a fractured right ankle with 
degenerative joint disease.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
benefit sought on appeal with respect to this claim must be 
denied.
II.  Degenerative Disc Disease of the Lumbosacral Spine

The current rating criteria for evaluating spine disabilities 
define normal range of motion for the various spinal segments 
for VA compensation purposes.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Further, the normal ranges of motion for each 
component of spinal motion are the maximum that can be used 
for calculation of the combined range of motion.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. An evaluation of 30 percent is warranted 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  An 
evaluation of 40 percent is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 50 percent requires unfavorable ankylosis of the entire 
thoracolumbar spine.  An evaluation of 100 percent requires 
unfavorable ankylosis of the entire spine.
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51, 455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months. An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

The Veteran is currently service-connected for degenerative 
disc disease of the lumbosacral spine at L5-S1, currently 
evaluated as 10 percent disabling under the current Formula 
for Rating Diseases and Injuries of the Spine.  The Veteran 
contends that he is entitled to a higher initial disability 
rating.  The Board finds that the competent evidence of 
record does not warrant a disability rating of higher than 10 
percent.  

As previously noted, the Veteran was afforded a VA 
examination in May 2005.  Upon examination it was noted that 
the Veteran exhibited mild tenderness to palpation of his 
paraspinal lower lumbar musculature.  While the Veteran 
states that he often experiences pain and fatigue upon 
repetitive use, there is no additional limitation of motion 
due to that pain or fatigue.  The Veteran does not claim to 
experience weakness, or lack of endurance on repetitive use 
of the spine.  The report notes that any change in motion or 
function would be speculative.  The examination revealed 
extension of 30 degrees and flexion of 70 degrees.  The right 
and left lateral flexion of 30 degrees and rotation on both 
sides at 30 degrees.  The x-rays associated with the 
examination revealed moderate to significant degenerative 
disc disease at the L5-S1 level with endplate sclerosis, disc 
space narrowing and osteophyte formation.  X-rays further 
note that all other disc spaces appear to be fairly well 
maintained with good alignment overall and no evidence of 
instability such as spondylolisthesis.  

In view of the foregoing, the Board finds that the competent 
medical evidence does not show that the service-connected 
degenerative disc disease of the lumbosacral spine at L5-S1, 
is manifested by forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees as required by the higher schedular 
rating of 20 percent.  The May 2005 VA examination 
demonstrates that the Veteran's flexion was 70 degrees.  The 
Board also notes that the evidence of record does not 
demonstrate any neurological deficiency that would allow for 
an increased evaluation.  The evidence of record indicates 
the pain associated with his back radiates into his posterior 
lower extremities, bilaterally, extending down to the level 
of his calf muscles, however there is no evidence that the 
Veteran suffers no weakness or numbness of the lower 
extremities.  Consequently, the Veteran does not meet or 
nearly approximate the criteria for a rating in excess of 10 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine.

In addition, there is no competent medical evidence of record 
which reflects that the Veteran has ankylosis of the spine, 
which would warrant a higher disability evaluation.  The 
aforementioned range of motion findings confirm that the 
thoracolumbar spine is not fixed in neutral position, nor 
flexion or extension.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).

In making the determination to deny a rating in excess of 10 
percent, the Board notes that it took into account the 
Veteran's complaints of low back pain, and was cognizant of 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the 
Veteran has reported pain and fatigue attributed to his low 
back disorder, this is already contemplated by the 10 percent 
evaluation currently in effect.  As mentioned previously, 
pain is taken into account in the schedular ratings as it is 
generally present with this type of disability.

With respect to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the Board 
acknowledges that the Veteran has reported, as noted in the 
May 2005 examination, that his back pain is constant but 
affects his daily living only during flare-ups.  The Veteran 
noted that he has never had any type of incapacitating 
episode.  Further, there is no evidence of record that bed 
rest was prescribed by a physician at any time.  
Consequently, the Board finds that this Formula is not for 
consideration in the instant case.

Based on the above, the Board finds that an increased rating 
is not warranted at any time during the pertinent appeal 
period.  A "staged rating" for the Veteran's service- 
connected lower back disability, therefore, is also not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).
For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the Veteran's 
increased rating claim for degenerative disc disease of the 
lumbosacral spine at L5-S1.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  
Consequently, the benefit sought on appeal with respect to 
this claim must be denied.

In sum, the Board finds that the competent evidence 
demonstrates that the Veteran's service-connected fractured 
right ankle with degenerative joint disease and degenerative 
disc disease of the lumbosacral spine at L5-S1 are best 
characterized as productive of 20 percent and 10 percent 
disability ratings respectively.  The Board has considered 
the lay evidence of record in making its determination; 
however, it observes that the Veteran's opinions and 
observations alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.150 with respect to 
determining the severity of his service-connected 
disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2008).  Determining 
the severity of the Veteran's disabilities must be done by a 
medical professional.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  As discussed above, none of the competent 
medical evidence of record supports higher ratings than are 
herein assigned.

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is a three-step inquiry, beginning with a 
threshold finding that the evidence before VA "presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, the Board must compare the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably 
describe the Veteran's disability level and symptomatology, 
then his disability picture is contemplated by the rating 
schedule.  Id.

The Board notes that there is no evidence of record that the 
Veteran's right ankle or back disability warrant higher 
ratings, than those assigned herein, on an extraschedular 
basis.  38 C.F.R. § 3.321(b) (2009).  Any limits on the 
Veteran's employability due to his disabilities have been 
contemplated in the above stated rating under Diagnostic 
Codes 5242 and 5271.  The evidence also does not reflect that 
the Veteran's disability has necessitated any frequent 
periods of hospitalization or caused marked interference with 
employment.  Indeed, the record notes several times that the 
Veteran works in maintenance and while the ambulating and 
walking involved in his job can be bothersome, there is no 
indication that either his ankle or his back disability 
prevents him from working, at most the disabilities force him 
to take more breaks.  Thus, the record does not show an 
exceptional or unusual disability picture not contemplated by 
the regular schedular standards that would warrant the 
assignment of an extraschedular rating.  Since application of 
the regular schedular standards is not rendered impracticable 
in this case, the Board is not required to refer this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2009) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, as noted, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, a 
preponderance of the evidence is against assignment of higher 
ratings than are herein assigned for a fractured right ankle 
with degenerative joint disease and degenerative disc disease 
of the lumbosacral spine at L5-S1, for the entire period of 
this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (the 
Board must consider whether there has been an increase in 
severity during an appeal to warrant staged ratings).  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal and the claims must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an increased evaluation in excess of 20 
percent for fractured right ankle with degenerative arthritis 
is denied.
Entitlement to an initial evaluation higher than 10 percent 
for service-connected herniated discs, L5-S1 is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


